PER CURIAM.
This suit was brought for the infringement of United States letters patent No. 1,366,078, issued to Tomlinson Fort Johnson, Jr., January 18, 1921,,for a "new and useful method of locating faulty Buspension-insulators on live-wire transmission-lines.” The defenses are invalidity and noninfringement of the patent. Claims 6 and; 8 to 31, inclusive, are in issue. The learned District Judge dismissed the bill on the grounds that: (1) The patent does not set forth a patentable invention; (2) it was anticipated; and (3) the defendant does notinfringe.
The decree is affirmed, on the opinion of the District Court.